 ST LOUIS TELEPHONE EMPLOYEES CREDIT UNION625St. Louis Telephone Employees Credit Union andOffice and Professional Employees Internation-al Union, Local No. 13, AFL-CIO. Case 14-CA-1599114 December 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 20 April 1983 Administrative Law JudgeThomas E. Bracken issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed an answeringbrief in opposition to the Respondent's exceptions.1The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusions only to the extent consistent with thisDecision and Order.The issue presented is whether the Respondentfailed to bargain in good faith with the Union overits decision to create new supervisory positions,and to staff those positions by promoting unit em-ployees. The judge found that the Respondent vio-lated Section 8(a)(5) and (1) of the Act by unilater-ally removing 21 employees from the bargainingunit; by refusing to honor and apply the terms ofthe current collective-bargaining agreement tothose employees; by failing and refusing to with-hold from the promoted employees' wages dues au-thorized to be deducted by dues checkoff and fail-ing to remit those dues to the Union; and by failingand refusing to bargain with the Union over theimpact of the promotions. We disagree.The operative facts begin with the Union's certi-fication on 19 September 1979 in the followingunit:All office employees employed by the Em-ployer at its facilities located at 4650 HamptonAvenue, St. Louis, Missouri, and 1111 WoodsMills Road, St. Louis County, Missouri, EX-CLUDING managerial employees, confiden-1 The General Counsel's motion to strike the Respondent's first excep-tion for lack of clarity is hereby denied2 The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cr 1951)We have carefully examined the record and find no basis for reversingthe findingsIn agreeing with his colleagues that the facts of the instant case distin-guish it from those relied on by the judge, Member Hunter expresses noview on the merits of those casestial employees, professional employees, guardsand supervisors as defined in the Act.Negotiations for the parties' first contract com-menced in April 1980. At that time the Respondentemployed approximately 16 employees plus Gener-al Manager Mitchell, Manager Mann, AssistantManager Reese, and four persons•Hoepfinger,Beal, Ukena, and Harster•who were called super-visors by the parties. The latter four individualshad asked Mitchell if they could be included in thebargaining unit. Consequently, during the negotia-tions, Mitchell told union representative O'Toolethat the Respondent would include the supervisorsin the bargaining unit. There was never any discus-sion as to whether the supervisors met the defini-tion of a supervisor within the, meaning of Section2(11) of the Act.The Union submitted a proposed recognitionclause which read as follows: "The Companyagrees to recognize the Union as sole collectivebargaining agent for all office and office clericalemployees including supervisors, excluding themanager and assistant manager." The Respondentoffered a counterproposal, which was accepted bythe Union, recognizing the Union in a unit "of allemployees working as office employees and ex-cluding managers." The parties then agreed to clas-sify Hoepfinger, Beal, Ukena, and Harster as "ad-ministrators" and to include them in the bargainingunit. The parties reached agreement on a contractwhich was effective from ,16 July 1980 through 15July 1983.From the summer of 1980 until the end of 1981,the Respondent experienced a phenomenal growthin its operations which resulted in the augmenta-tion of its two facilities 'with four new branch of-fices. Also, the employment complement grewfrom a total of 23 to 60 employees.Throughout this time, General Manager Mitch-ell, Manager Mann, and Assistant Manager Reesewere the only individuals not covered by the col-lective-bargaining agreement. Only Mann andReese had the power to hire, fire, discipline, andprocess grievances during that period of time. Ad-ditionally, Mann was the only person who estab-lished employee breaktimes or authorized overtime,and he, together with Reese, approved scheduledvacations and float days.The four administrators did not have the author-ity to hire, fire, discipline,' effectively recommendthe same, or to assign work to employees. In fact,they performed bargaining unit tasks in addition tohaving responsibility for the administration of theirrespective departments. Accordingly, it does not273 NLRB No. 90 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDappear that the administrators were supervisorswithin the meaning of Section 2(11) of the Act.In November 1981, the Respondent initiatedplans for a reorganization in response to its acceler-ated growth. Effectiye .1 January 1982, the Re-spondent established a -new management hierarchyand promoted 22 employees into the new supervi-sory ands_man.agenal positions.:Hoepfinger, Ukena,Krems, and Stinnett, the administrators at thattrine, were among those promoted.3 Assistant Man-ager Reese, also among the 22, was given the addl-. tiorial responsibility of branch office operations.' The Respondent effectuated its reorganizationtwithout notice , to 'or prio-r bargaining with theUnion. IvidreOve'r, the Respondent announced thatthose' promoted would no longer be covered by thecollective-hargaining. agreement and thereforewould not he required to pay union dues. Accord-ingly, the Respondent ceased to deduct dues fromtheir paycheeks:The parties subsequently met _on 10 February1982 to' discuss the reorganization. O'Toole com-plained to Manager Mann that the new managers-Were 'still "performing bargaining •unit work. Mannresponded that lie-'needed more time to hire addi-tional people to fill the bargaining unit vacancies' created by the- promotions and the Union raised noobjections.. In fact, between 31 December 1981 andmid-July 1982, the Respondent opened two morebranch offices and its work force was increasedfrom approximately 60 to 135- employees, supervi-sors, and managers.The Respondent contended that it had no obliga-tion to bargain with the Union because those whowere promoted became Section 2(11) supervisorswho occupied positions not intended by the partiesto be included in the bargaining unit. Consequent-ly, the Respondent felt justified in ceasing todeduct union dues from the employees' pay.The General Counsel argued, and the judge con-curred, that the parties had agreed to include su-pervisor in the bargaining unit, that whether those,promoted in January 1982 were , actually Section2(11) supervisors was irrelevant, and that the Re-spondent violated Section 8(a)(5) and (1) of the Actby unilaterally promoting the employees and refus-ing to bargain with, the Union thereafter. Both theGeneial -Counsel- and the judge relied on Arizona,Electric Coopérative, 250 NLRB 1132, (1980), andCarohnd Telepho. ne Co.,' 258' NLRB :1387 (1981).Further, the judge relied on Kendall College, 228NLRB 1,083 "(1977), 'in holding that the Respond-ent's promotions had a significant impact on the• 3 The General Counsel initially alleged that the promotion of these'nunistrators was violative. -but amended the complaint at trial to *deletethembargaining unit such that the Respondent had anobligation to bargain with the Union over the Re-spondent's reduction of the bargaining unit.First, we disagree with the judge's conclusionthat the parties agreed to include supervisors in thebargaining unit. The parties did agree to includefour employee administrators, but it is clear thatthese individuals were not supervisors within thestatutory definition. This is especially true in lightof the very small work force in existence at thetime the contract was negotiated. Furthermore, theRespondent objected to the Union's specific refer-ence to "supervisors" in the recognition,clause pro-. posed by the Union and instead included onlyoffice employees and excluded managers.Second, we reject the notion that it is irrelevantwhether or not the promoted employees were stat-titory supervisors. In this regard the judge has mis-placed his reliance on Arizona Electric, supra andCarolina Telephone, supra. In Arizona Electric,supra, the Board held that the respondent had vio-lated the Act by unilaterally removing certain em-ployees from the bargaining unit during the mid-term of the contract, and reclassifying them as su-pervisors. The Board found it irrelevant to deter-mine whether the promoted individuals were su-pervisors but focused on the fact that the 'partieshad previously agreed to the inclusion of these em-ployees in the bargaining unit and that there hadbeen no change in either the employees' job dutiesor in the Respondent's operations. Similarly, the'Board held in Carolina Telephone, supra, that theRespondent violated the Act by unilaterally ex-cluding a. group of secretaries from the unit whenthe parties had initially agreed to their inclusionand their duties had not materially changed before-their removal from the unit.In the instant case, unlike the factual settings inArizona Electric and Carolina Telephone, supra, the'duties of the unit employees who were promotedhad changed. The Respondent did not merely reti-tle bargaining unit employees who, but for a classi-fication change, would have continued to performbargaining unit work. Instead, the Respondent re-quired the promoted employees to perform super-visory tasks and imbued them with the authority ofstatutory supervisors and managers†powers andresponsibilities . that they had not previously en-joyed when performing strictly bargaining unitwork.In particular, 12 of the individuals named in thecomplaint†Vivian Harster, Karen Schmidt, PatSchmidt, Cheryl Hood, Ron Bull, Dennis Cook, JoEllen Voss, Pauline Hill, Claire Louis, BarbaraStimac, Charlotte Jones, and Joyce Bell†are eitherbranch managers or assistant branch managers. The ST LOUIS TELEPHONE EMPLOYEES CREDIT UNION627parties stipulated that the managers and their assist-ants have the same powers. The evidence estab-lishes that these powers include the authority todischarge, to schedule working hours, and to re-solve first-step grievances. On this evidence, wefind that the branch managers and assistant branchmanagers are supervisors within the meaning of'Section 2(11) of the Act.The remaining alleged discriminatees are PatVoss, supervisor of loans and collections; JackieHamra, assistant supervisor in charge of collec-tions; Norman Gericke, assistant supervisor incharge of mortgage loans; Sharon Wright, supervi-sor of certificates, new accounts, and daily actionfunds; Terry Cartwright, supervisor of share draftsand VISA; Bill Rogers, assistant supervisor of IRAaccounts; Jo Ward, supervisor of accounting;Karen Aronoff, assistant supervisor in charge oftellers; and Dennis Manning, manager of supplies.Union representative O'Toole testified that heconsidered Jackie Hamra, Norman Gericke, SharonWright, Terry Cartwright, Jo Ward, and KarenAronoff to be supervisors. He further testified thathe viewed Pat Voss .and Dennis Manning as man-agers but did not consider Bill Rogers to be eithera supervisor or manager.Jackie Hamra assists Pat .Voss in the loan andcollection department. In his absence, she is incharge of the department but, otherwise, she is re-sponsible for the work of the two or three clerks inthe division. Hamra also evaluates job perform-ances of employees and has effectively recommend-ed the discharge of an employee.Norman Gericke also reports to Pat Voss and isresponsible for the work of several clerks dealingwith real estate loans and first and second mort-gages. Gericke evaluates the job performances ofthe clerks in his department and trains them intheir areas of deficiencies.Karen Aronoff schedules working hours and as-signs work to the tellers in the main facility. Shereports to Jo Ward who evaluates clerks and tell-ers, assigns work, and has discharged an 'employee.Both Ward and Voss report to Shirley Ukena,- manager of operations, who reports directly toGeneral Manager Mann.'Sharon Wright is responsible for the work of be-tween 11-25 employees who handle neW accounts,certificates, and the daily action fund. Terry Cart-wright has the responsibility for the work of aboutseven employees in the share draft and VISA de-,Partment. Bill Rogers heads the newly formed IRAaccounts division, staffed with two or three Clerks.He is also responsible for all the IRA accounts gen-erated by the branches and he trains the IRA per-sonnel at the Respondent's :various locations.Rogers, Wright, and Cartwright report to Jan Stin-nett, manager of new accounts/certificates and in-vestments, who reports directly to General Manag-er Mann.Finally, Dennis Manning assists Donna Krems,assistant supervisor of administration. Krems' re-ports to Dale Hoepfinger, manager of administra-tion, who reports directly to General ManagerMann. The parties stipulated at trial that Hoep-finger has the authority to process grievances forthe ReSporident, has access to employee personnelfiles and records, and that Krems possesses Hoep-finger's responsibilities and authorities in his ab-sence. Manning is responsible for the physical man-agement of the main facility and its branches in-cluding handling tenant complaints, securing andmonitoring janitorial and security services, manag-ing equipment and maintenance contracts, andoverseeing courier services.It is clear that Hamra, Gericke, and' Aronoff arestatutory supervisors by virtue of their respectiveauthorities to recommend discharge, to evaluateemployees, and to schedule and assign work. Aron-off reports to Ward who occupies a position in theRespondent's hierarchy at the same level as Voss,to whom Hamra and Gericke report. Ward has -ex-ercised the authority to discharge an employee, andshe also has the authority to evaluate employeeperformances. Thus, Ward too is a statutory super-visor. It can safely be inferred that Voss, Rogers,Wright, and Cartwright possess at least as muchauthority as do Hamra, Aronoff, and Gericke, whoare on the hierarchical rung below- them, and thatthey must share Ward's authority to discharge. Ac-cordingly, we find that Voss, Rogers, Wright, andCartwright are supervisors within the meaning ofSection 2(11) of the Act.Union representative O'Toole testified that in hisopinion Dennis Manning was a manager andshould be excluded from the bargaining units. Priorto the reorganization, Manager Mann performedthe tasks for which Manning is now responsible.Consequently these duties had never been consid-ered to be bargaining unit work and Manning is ac-cordingly excluded from the unit.Having determined that the Respondent promot-ed these individuals into true supervisory positions,the crucial issue is whether the Respondent violat-ed Section 8(a)(5) and (1) of the Act by promotingthem without bargaining with the Union. We em-phasize first that neither the decision to create newsupervisory positions nor the selection of individ-uals to fill these positions is a mandatory subject of 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining.4 Under the Act, neither party may dic-tate to the other its choice of representatives and,therefore, an employer need not bargain with aunion over its selection of supervisors. However,an employer ' may have an obligation to bargainwith a union if it reduces bargaining unit work.For instance, if an individual promoted to a super-visory position continues to perform former bar-gaining unit work, that loss of work to the bargain-ing unit may be a change in the terms and condi-tions of- employment that could give rise to a,bar-gaining,obligation under Section 8(d) of the Act.Unlike , the situation in Kendall College, supra,where the Board found that the respondent hadviolated .Section 8(a)(5) and (1) by removing a sub-stantial number of employees from the bargainingunit unilaterally and thereby abolishing bargainingunit jobs, the Respondent's ,personnel action herewas not sufficient to give rise to any duty to bar-gain with the Union. The Respondent immediatelybegan hiring replacements to fill the bargainingunit vacancies temporarily created by its decision.Although some of the promoted individuals contin-ued to perform a degree of bargaining unit workWhile new employees were being hired, the Re-spondent could not have been expected to have ex-actly 21 new employees waiting in the wings at thesame tinie it promoted another 21 employees. Ulti-mately, no unit jobs were lost; in fact, more werecreated. -The Respondent is accorded a reasonableperiod of time during the transition within whichto fill its bargaining unit vacancies, thus eradicatingany temporary job'. losses and negating a duty tobargain over the reduction of bargaining unit work.Accordingly; we find Kendall College, supra, inap-posite to the instant case and find, contrary to thejudge, that the Respondent did not have an obliga-tion under these circumstances to bargain with theUnion over its reorganization.Accordingly, we shall dismiss the complaint.ORDERThe complaint is dismissed.4 Consequently, the Respondent also did not violate the Act by ceasingto make dues deductions from promoted employees' wages or by exempt-ing them from coverage of the collective-bargaining agreementDECISIONSTATEMENT OF THE CASETHOMAS E BRACKEN, Administrative Law JudgeThis case wa's tried at St. Louis, Missouri, September 13,14, and 15 and November 29, 1982 1 The charge was' All dates are in 1982, unless otherwise indicatedfiled by the Union- on June 11 (amended July 9 and Sep-tember 1), and the complaint was issued July 13. Theoriginal complaint alleges that the Respondent, St. LouisTelephone Employees, Credit Union, violated. Section8(a)(1) and (5) of the Act, as to employees CharolotteJones, Karen Aronoff, Jackie Hamra, Norman Gericke,Karen Schmidt, Cheryl Hood, Dennis Cook, ClaireLouis, Joyce Bell, Jo Ward, Sharon Wright, and BillRogers. On September 1, an amendment to the complaintwas issued which added the names of 13 additional em-ployees, alleging that their rights had been violated, Justas those set forth in the original complaint. These addi-tional employees were Dale Hoepfinger, Donna Krems,Shirley Ukena, Pat Voss, Jan Stinnett, Terry Cartwright,Vivian Harster, Pat Schmidt, Ron Bull, Jo Ellen Voss,Pauline Hill, Barbara Stimac, and Dennis Manny.2 Theviolations alleged were for unilaterally changing job clas-sifications, wages, benefits, and other terms and condi-tions .of employment of employees; by refusing to applythe collective-bargaining agreement with the Union tothese employees; by requiring these employees to with-draw from the' Union, canceling their dues-checkoffagreements, and failing to withhold dues from the wagesof these employees, and not remitting to the ChargingParty dues consistent with valid employee authorizationcheckoff provisions; by refusing to bargain v;/ith theCharging Party, On request, as the exclusive collective-bargaining representative of all employees of Respond-ent; and failing to bargain in good faith with the Charg-ing Party by reneging on- an agreement to waive all timeperiods for the filing of grievances regarding the afore-mentioned charges.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Employ-er, I make the followingFINDINGS OF FACTI. JURISDICTIONRespondent, a Missouri corporation, has been engagedin the operation of a credit union for approximately 47years, with its main office in St. Louis, Missouri Duringthe 12-month period ending July 30, 1982, Respondentloaned money to and secured deposits from individuals,valued. in .excess of $500,000, of which an amount inexcess of $50,000 represents deposits from and/or loansto individuals located outside the State of Missouri. Re-spondent admits, and I find that it is an •inployer en-gaged in commerce and in operations affecting com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act2 During the course of the hearing, the General Counsel's motion towithdraw the complaint as to Hoepfinger, Krems, Ukena, and Stinnettwas granted The parties stipulated that from and after January 1, 1982,these four employees have the power and have exercised such power toevaluate Respondent's branch managers as to the personnel relations andbranch operations, that Hoepfinger has the authority to process griev-ances for the Respondent, that these employees have had access to em-ployee personnel files and records, and that Krems possesses Hoepfinger'sresponsibilities and authbrity in his absence ST LOUIS TELEPHONE EMPLOYEES CREDIT UNION629II THE LABOR ORGANIZATION INVOLVED -,The Union, sometimes referred to as Local 13, or theCharging ,Party, is a labor organization within the mean-ing of, Section 2(5) of the ActALLEGED UNFAIR LABOR PRACTICES- A. Background3Respondent, sometimes referred to as Company, Em-ployer, or Credit Union, commenced its operation as acredit union in 1935, operating from one office. Themembers of ,Respondent, each of whom must own oneshare of stock, are generally employees of SouthwesternBell Telephone Company, Western Electric Company,Inc , and American Telephone and Telephone Company,Long Lines Division.Prior to 1980, Respondent employed 17 to 18 employ-ees at its main office located at 4650 Hampton in St.Louis, and at a field office located on premises of theWestern Electric Company. At this time it had approxi-mately 13,000 members. From 1980 to September 1982,the membership had increased to approximately 27,000 to28,000 members. To help service these members in Sep-tember 1982, the number of Respondent's employees hadgrown to approximately 135, and it had opened up sixadditional branch offices .The controlling body of Respondent-is a board of di-rectors consisting of 13 persons who are elected by themembership. All are volunteers, and receive no salary.Prior to 1980, these Board members were chiefly man-agement employees of the, telephone companies.After 1980, they were primally members of the Commu-nication- Workers of America (CWA), as, well as employ-ees of the same companies as listed above. There werealso two ,committees of three persons each, who wereelected by the Credit Union memberShip. One was calledthe supervisory committee, and it was responsible foraudits and compliance with state statutes. The othercommittee was the credit committee and it was responsi-ble for following the Board's policies and practices re-garding loans.The .highest official of Respon'dent is Thomas Mitchell,whose title was- general manager/treasurer Mitchell, amember of the CWA, was also a member of the Board,and reported directly to the Board. Respondent's manag-er for all times material hereto, and the key working offi-cial -in the day-to-day operation of the Credit .Union, wasOrville Mann. Mann, who was hired on September 4,,1979, reported directly to the general manager/treasurerbut. unlike him, was not a member of the board of direc-tors, or a member of the CWAPrior, to entering into the first and Current collective-bargaining agreement in July 1980, the board of directorshad established personnel policies which related to thewages and benefits received by the Credit Union em-3 The testimony herein was substantially uncontradicted There wasone major issue of credibility, which concerns whether a company offi-cial agreed to allow the Union to' waive time limits applicable to thefiling of a grievance A second Issue was whether there was a meeting ofcompany and union officials on January 15 ,1 have-resolved these credi-bility Issues following the summation of the testimony related theretoployees. At that time there were no written personnelpolicies as to discipline, misconduct, or discharge, andthe thanager himself assumed these responsibilities as partof his duties.B.' The Pre-1980 EventsOn September 19, 1979, an election was conducted bythe National Labor Relations Board, for certain employ-ees of Respondent. On September 26, 1979, the Boardcertified the Charging Party as the exclusive collective-bargaining representative in the following unit:All office employees employed by the Employer atits facilities located at 4650 Hampton Avenue, StLouis, Missouri, and 1111 Woods Mills Road, St.Louis County, Missouri, EXCLUDING managerialemployees, confidential employees, professional em-ployees, guards and supervisors as defined in theAct.At the time of the election there were 16 employees onthe agreed-upon voter eligibility list. (R. Exh. 16.) In ad-dition to these employees, the Respondent also em-ployed, at that time, seven other employees, GeneralManager Mitchell, Manager Orville Mann, MaureenReese, Joydean Bachelier, John Beal, Vivian Harster,and Dale Hoepfinger Managers Mitchell, Mann, and As-sistant Manager Reese did not vote. Also, the last fournamed employees did not vote, although the _reasons forthis are not clear in the record. O'Toole testified that he"believed" that at election time Reese was the supervisorof bookeeping, Hoepfinger was supervisor of accounts,and that Harster was the supervisor of the loan depart-ment. He, did not remember Beal's title. According toMann, Reese was the assistant manager, the only assist-ant manager he ever had,4 Hoepfinger was the seniorcollector, Harster the senior loan counselor, Bachelierhis secretary, and Beal a general all-iround handyman.Following the' certification, contract negotiation' s werenot pursued by Local 13 as a "matter of strategy. Mem-bership on Respondent's board of directors was comingup for an election, and Local 13 was looking forward toa new board, whose members would be more union ori-ented than management oriented. On December 6, 1979,the Union did forward to the Company a proposal con-sisting of various contract clauses However, these pro-posals did not contain a recognition clause.C. The 1980 NegotiationsAbout March or April 1980, 6 or 7 months after thecertification, negotiations commenced. Local 13's negoti-ating team cOnsisted of Business Representative PatrickO'Toole, employees Margaret Stoff and Shirley Ukena.5Respondent's four-person negotiating team was led byTreasurer Mitchell and his chief assistant manager,Mann.4 Reese was at no time a member of the bargaining unit5 Ukena was promoted from' an accounting department employee toadministrator in that office sometime between the election, and the adop-tion of the collective-bargaining agreement 630DECISIONS OF NATIONAL LABOR ,RELATIONS ,BOARDAt the first meeting one of the matters discussed wasthe status of Hoepfinger, Ukena, Harster, and Beal, noneof whom had voted in the election. As testified to byMann, these four employees had previously notifiedMitchell that they wanted to be covered by the collec-tive-bargaining agreement. O'Toole testified without con-tradiction that during the negotiations concerning a rec-ognition clause, Mitchell stated "I'm going to give yousomething that you'll really like. We're going to includethe supervisors in the bargaining unit.6 O'Toole did notask Mitchell why he was offering to do so, nor did hespecifically name the employees he considered to be su-pervisors. O'Toole did testify that the Union consideredHoepfinger, Ukena, Harster, and Beal to be supervisors,because they had been excluded from voting in the' elec-tion.At the following Meeting Local 13 submitted a pro-posed agreement to the Credit Union, in which the rec-ognition Clause specifically provided that supervisorswere to be in the bargaining unit. Article I, captioned"Union Recognition," read as follows.The Company agrees to recognize the Union assole collective bargaining agent for all office andoffice clerical employees including supervisors, ex-cluding the manager and assistant managerThis recbgmtion clause was not accepted by Respond-ent, and at the following session Respondent submittedits own clause, ,which contained both a recognitionclause and-managemelit rights clause as follows:RecognitionThe Employer agrees to recognize the Union as thesole and exclusive Collective Bargaining Represent-ative for and on behalf of all employees working asoffice employees and excluding Managers.It is agreed that nothing in this agreement shalllimit the employer in the exercise of its ftinctions ofmanagement to serve the needs of all members, andnot limited to the direction of its working forces,the determination of the number of employees itwill-employ or retain, the right to employ, disci-pline, discharge, promote, classify, demote, transferor release employees, determination of the hours ofemployment and working shifts, scheduling of theproduction of work to be performed and deterniina-tion of the operations, methods, and processes-beingvested in and reserved by the Employer.While the record does not disclose when the Employ-er's recognition clause was submitted, or specifically ac-cepted by the Union, it was accepted, and appears in thecollective-bargaining agreement that was entered into byOn the first day of the hearing Respondent had objected to the ad-mission of this conversation based on the parole evidence rule Respond-ent's objections were sustained, and the General Counsel moved for a re-consideration of this ruling When the hearing resumed, the GeneralCounsel's motion to reconsider was granted, and the conversationted into evidence See Joe Carroll Orchestras, 254 NLRB 1158, 1162(1981), Federated American Insurance Co, 219 NLRB 200, 203 (1975),Printing Industries of Northern California, 204 NLRB 329 (1973)the parties for the period of July 16, 1980, to July 15,1983, inclusive. (G.C. Exh. 3.) O'Toole testified withoutcontiadiction that during the negotiations- he discussedthe matter of supervisors with Treasurer Mitchell, andMitchell agreed that the persons referred' to in theUnion's original recognition clause as, supervisors, wouldbe classified in the agreement as administrators."' The ex-ecuted agreement in article XII set forth wages for em-ployees under four headings: (1) temporary and parttime; clerks, tellers, receptionist; (3) counselors, book-keeper, secretary; and (4) administrators. This administra-tor classification covered Hoepfinger, Ukena, Beal; andHarster, and subsequently Jan Stennett, when Harsterceased being an administrator. The administrators' paywas substantially higher than that of the employees inthe other classifications.From the time of the signing of the bargaining agree-ment until December 31, 1981,. the contract. covered allwages, hours, terms, and conditions of all employees 'ofthe Company, including Hoepfinger, Ukena, Harster, andBeal, excepting only Managers Mitchell, Mann, 'and As-sistant Manager Reese Also, on several occasions. fol-lowing the signing of the agreement, the parties amendedits terms through sound, basic collective bargaining. Onematter involved an amendment that concerned holidaysthat fell on Mondays. The other involved the establish-ment of a "branch coordinator," and culminated in aletter agreement dated April 6, 1981, by which theUnion agreed to the Company's proposal that such aperson would receive- an extra $3 a day for each' work-day (G.C. _Exh:'7.) this person was commonly referredto 'as "in-charge" but, had no additional responsibilitiesand was a classification employee.8D. The Growth of the Credit Union and Changes in'' 'the Organizational StructureChiefly because of the aggressive policies of Mann, theCredit Union grew tremendously in all aspects from thesummer - -of 1980 through December 31, 1981. WhenMann started as manager, the only services offered wereloans and savings and checking acdounts. He rapidly in-troduced real estate loans, second mortgages,- cashierschecks, travelers checks, trust accounts, custodial ac-counts, daily -action fund accounts, thrift accounts, andIRAs.'• To handle this growth the work force grew from the23 em- iiloyees at the time of the election, to '60 by the'end of December 1981' So also the nuinber of membersincreased from 13,636 as of June' 30, '1980, td 21,628 byDecember 31, 1981, and for the same period of time,the total assets increased from -$26,545,278 83 to7 I credit O'Toole's testimony and note that Mitchell, Mann's superiorofficer, was not called to testify by the Respondent8 Mann, in testifying, regularly referred to the clerks, tellers, and re-ceptionists as,classification 1 employees, and the counselors, bookkeepers,and secretaries as classification 2 employees, although they were not sodesignated in the _contract The term "in-charge" was apparently an oldexpression that had been used at one time by Western Electric employ-ees, and had been absorbed into the language of the credit union employ-ees ST LOUIS TELEPHONE EMPLOYEES CREDIT UNION631$97,925,305.55. To service these members, the Respond-ent opened up four branch offices in the same period.9Respondent's tremendous growth was nationally rec-ognized in the credit union industry. A news release ofthe Credit Union National Association, Inc. located inMadison, Wisconsin, reported that "The CUNA reportfound the fastest growth among the large credit unionswas experienced by St Louis Telephone EmployeesCredit Union, St. Louis, Missouri which vaulted from328th largest in 1980 to 58th in 1981." (R. Exh 9.)During this period of unprecedented growth Mannwas making virtually all management and supervisorydecisions, as well as performing many ministerial func-tions. He determined which employees should receiveupgrades, assigned tellers, scheduled vacations, oversawthe filing of Federal reports and, along with MaureenReese and John Beal, responded to branch office burglaralarms in the middle of the night Throughout this periodMitchell, Mann, and Reese were the only employees notcovered by the collective-bargaining agreement.In October and November, Mann spoke with Mitchelland the administration committee about the necessity ofreorganizing the operation of Respondent because of itsgrowth and state financial regulations. Finally, in No-vember 1981 the board of directors was convinced that areorganization was necessary.In the last week of November, Mann conducted a reg-ularly scheduled staff meeting at the main office, whichwas attended by 40 to 50 employers. At this meetingMann announced that the Credit Union was to open up"managerial" positions, that these positions would beposted on the bulletin board, that the employees shouldbe thinking about it, and if any one was interested tocontact him. This was the first notice that the employeesreceived which informed them that there was to be acompany reorganization Prior to this meeting, Mann hadnot notified any representative of Local 13 of theseplanned changes.Mann's statement that the new positions would beposted on the bulletin board was never carried out. Arti-cle IX of the parties' collective-bargaining agreementprovided for posting as follows:Section 1•Promotions and transfer shall be on thebasis of seniority, qualifications, ability and fitnessto do the job. Job vacancies within the bargainingunit shall be posted by the company for a three (3)day period. The company may fill the position tem-porarily until bidding is completeIn the first week of December 1981, Mann began topersonally conduct interviews with the employees hehad selected to fill the new positions. Margaret Stoff,who had been a bookkeeper for 3 years,' was called in byMann and informed she was to be promoted to the posi-9 One in Hazelwood, Missouri, in October 1980, in Baldwin, Missouriin March 1981, in St Louis in July 1981, and Fairview Heights, Illinois inAugust 1981 This increase in branches continued in 1982 as two morebranches were opened up in April As of the date of this hearing, thebranch office in Hazelwood handled more volume and business transac-tions than the entire organization when Mann commenced employment inSeptember 1979, and had in this branch almost as many employees as hadbeen employed by all of the offices at the time Mann was hiredtion of supervisor of accounting. Her duties would be thepaying of bills, balancing the Journal, preparing financialstatements, and evaluating the employees in her depart-ment. She was further told that Mary Lowery was to bein charge of the tellers in the accounting department andthat she would evaluate Lowery. The manager showedher a diagram setting forth the people to be promotedand the new positions they would occupy, telling herthat she would be under Ukena. The manager also toldher she would no longer be in the Union, and that shewould be on probation for 9 months Also, if she wishedto return to her old job she could do so. Stoff asked ifthe jobs were to be posted on the bulletin board, and themanager advised that this would not be done as theywere not union jobs, and therefore the Company had noneed to post them.Mann forthrightly, testified that when he interviewedemployees for promotions, "I explained to them that ifthey took the position of [Management] they would nolonger be represented by the Union, that they would nolonger be part of the Union." He did not recall tellinganyone not to pay union dues, and there was no testimo-ny that he did so." Margaret Stoff, when asked if sheknew of anyone who was required to cancel their dues-checkoff agreement, replied, "No. Mr. Mann just saidthat you would no longer pay your union dues. Youdidn't have to."On Tuesday, December 15, 1981, the administrativecommittee recommended to the board of directors thesalary structure for "the new management group." Onthe following night, all employees considered by Mannfor promotions attended a meeting at a restaurant in St.Louis County which was conducted by Mitchell andMann. Mann congratulated all present on their promo-tions and Mitchell introduced each person, stating his orher new title and duties. When he asked for questions,employee Vivian Harster asked if these people would bein the Union any longer, and Mitchell said no, because itwas too hard for supervisors to evaluate fairly anotherunion member, and therefore Respondent felt it would bebetter if supervisors were no longer in the Union.On December 28, 1981, the board of directors formallyadopted the reorganizational plan and approved the newsalary schedule to be used "for the newly appointedmanagement people." According to Mann, ,these newrates were approximately 50 cents an hour more thantheir union rates.On December 30, 1981, a two-page written notice wasplaced on each employee's desk by Respondent. Thisletter began as follows "I am very pleased to announcea new organizational structure and the promotions ofvarious staff people into the management positions." Theletter then went on to list the names of 22 employees,and to state briefly their new duties. The letter alsostated that all of the people named in the letter werenow part of the new management structure, and wouldhenceforth "be working for the credit union outside ofthe Union Contract." (G.C. Exh 8.)IS Art VI of the parties' contract provided that Respondent wouldcheck off union dues from the wages of all union members, and remit thismoney to the Union on a monthly basis 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt no time prior to the December 30, 1981 notice tothe staff of the new organizational structure had Mannor Mitchell discussed their plans with Local 13, or anyof its officers or stewards. However, when Chief Stew-ard Jo Ann Waffler received her copy of the December30 memorandum, she called Business RepresentativeO'Toole, informed him of the contents of the letter, andasked him if the Company could make those changes,and if the Union could do anything about it. Wattler wasnot an experienced steward, as she had only held thatoffice since the previous October, and had not filed orprocessed any grievances. O'Toole advised her that hewould set up a meeting with the Employer.E. The Events of 19821. The January 5 letterBy a letter dated January 5, Dale_ Hoepfinger, thenewly appointed assistant manager in charge of person-nel, wrote to , O'Toole, notifying him that "the creditunion has established a new managerial team." (G.0Exh. 9.) In the letter Hoepfinger advised that all thepeople who were to staff the team had been taken fromthe ranks of the Credit Union employees, and he then setforth 21 names He also wrote that these people wouldno longer be covered by the union contract "and willtherefore need withdrawal cards if possible."O'Toole received Hoepfinger's letter on January 6,and this was the first time that he had been advised byRespondent that Respondent was making these organiza-tional changes.. He then started an investigation as towhy these employees were being taken out of the bar-gaining unit, telephoning Respondent. According toO'Toole, he talked to either Mann or Hoepfinger, andscheduled a meeting for ,January 8. This meeting wassubsequently canceled because of O'Toole's sickness, andanother meeting was scheduled.O'Toole testified that he and Steward Wattler metwith Mann at the main office of the Credit Union on theafternoon of January 15. Wattler testified that shethought the meeting was around January 15. At themeeting they discussed the contents of the Company'sJanuary 5 letter, and O'Toole asserted that some of the.employees named therein were still doing the same workthat they had done prior to January 1. Mann advised himthat these people would be doing strictly managerialwork, • and that other people would be hired to do thework that the new managers had formerly performed,but that he needed more time to hire additional employ-ees When O'Toole then asked Mann if he would waivethe time period for filing grievances, if any such griev-ances should -arise out of this situation, Mann replied yesto his request.Wattler corroborated O'Toole's testimony that heasked Mann if he was willing to waive time limits forfiling a-grievance. Wattler was a hesitant, unsure witness,and impressed me as an advocate who was testifying fora cause, and not stating the facts as she rememberedthem, and I do not credit her testimony.• Mann admitted that a meeting had been scheduled forJanuary 15, but denied that such a meeting was held.Mann fixed the date of his first meeting in 1982 withO'Toole as February 10.O'Toole was a very busy union official who participat-ed in many meetings with many employers, and he haddifficulty in remembering dates throughout his testimonyand never produced any written notes or records ofmeetings. Both Steward Wattler and Stoff testified thatat a meeting of the parties on June 8 O'Toole advisedRespondent that he had written records that would showthat a meeting was held on January 15 and would furnishthem to the company officials. The record does notshow that he ever did so, nor did he produce any' suchrecords at the hearing. I credit Mann's testimony thatthere was no meeting on January 15, as he was an im-pressive, candid witness. He had previously checked hisfiles, and found no record of such a meeting. It wasMann's policy to make notes of every meeting he attend-ed.2 The February 10 meetingAll parties agree that there was a'meeting on February10. O'Toole, Wattler, and Local 13's president PatDouglas met at the main office with Mann and Hoep-finger. At this meeting the parties discussed essentiallythe same matters that O'Toole had testified were dis-cussed on January 15. O'Toole testified that he broughtup that managers were still doing bargaining unit work.Mann replied that he needed more time to hire morepeople. O'Toole also questioned the amount of time thatemployees would have to decide to return to theirformer job. The business representative also testified thathe proposed that if a grievance needed to be filed in thefuture, Respondent waive "all time limits," and thatMann agreed to this Finally, O'Toole- asked Mann if theCompany would consider opening and renegotiating thewhole contract, so as to settle this problem of managersand assistant managers. Mann replied that he did nothave authority to d6 that. O'Toole's desire to reopen thewhole contract was based on a request of the unionmembership expressed at a union meeting in late January.Mann testified that the meeting did concern theUnion's claim that the Company, had taken people fromthe bargaining unit, and that it was also O'Toole's posi-tion that the contract was too ambiguous He also admit-ted that the Union wanted to open the contract and re-negotiate it in its entirety. Mann acknowledged that hetold O'Toole that he did not have the authority toreopen the contract, as only the board of directors hassuch power. Mann also denied that he agreed to anywaiver of time periods for the filing of a grievance, andfurther maintained that it was not discussed.- ,I credit Mann's testimony that he did not agree towaive time periods for the filing of a grievance concern-ing the promotion of the employees. It is to be notedthat O'Toole did not argue with Mann that he had:previ-ously agreed at a prior meeting that he would waivetime periods his inherently probable that had Mann soagreed on January 15, and if several weeks later Mannreversed himself, O'Toole would have vigorously re-minded him of his prior agreement, and would have de-manded to know why Mann had changed his position. ST LOUIS TELEPHONE EMPLOYEES CREDIT UNION633O'Toole testified that prior to the meeting the relation-ship between the Credit Union and the Charging Partywas congenial and informal. Whenever there had been aproblem, he and Mann would sit down and "hash out"the problem. There had been very few formal grievancesand no arbitration cases in the history of their relation-ship. The business representative also testified that hethought that Mann had the authority to waive time peri-ods for filing grievances, but admitted that he had neverbeen told by the Board of Directors that Mann had suchpower. O'Toole at no time requested Mann to put inwriting an agreement to waive the time period3. The events of MarchSometime in March, the Union formulated its positionas to the exclusion from the Union of the employees whohad been promoted. On March 19, pursuant to instruc-tions from O'Toole, Steward Wattler filed a writtengrievance with Assistant Manager Reese. The grievance,as drafted by O'Toole, read as follows:Nature of grievance Management positions taken outof the, union indiscriminately. Donna Krems, KarenAronoff, Pat Voss, Jackie Hamra, Norm Gericke,Sharon Wright, Terry Cartright, Bill Rogers, PamReed, Jo Ward, Dennis Manning, Cheryl Hood,Karen Schmidt, Dennis Cook, Claire Louis.The remedy requested was that these employees be"Placed back in the Union." As to the caption "Clauseof Contract Violated," no clause was stated, but typedthereafter was "Protection of the Contract." Reesedenied the grievance stating that it was untimely, but ad-vised Wattler that she. would be willing to discuss it in-formally.A meeting was then arranged by Wattler with Mannto discuss the grievance, and the two met on March 23.Wattler testified that she asked Mann why Reese had puton the grievance, that it was untimely,. when at two dif-ferent meetings she had attended with O'Toole andMann it was agreed that the time limits would bewaived. According to Waffler, Mann replied that Reesehad not been at those meetings and was not aware thatthe time limits had been waived. During the balance ofthe meeting, Mann questioned Wattler .as to Local 13'sposition regarding the jobs of the employees listed in thegrievance.According to Mann, he had Wattler state the reasonsfor the Union's objections for each employee promotedto management positions, which he wrote down. Manndid not recall if at any time Wattler said anything withrespect to any prior waiver of time limits for filing agrievance. Mann prepared minutes of this meeting,which were signed by both Mann and Wattler. (G.C.Exh..11.) The minutes did not contain any mention thatWattler had asked Mann why Reese had answered thatthe grievance was untimely, or any mention that it hadbeen agreed at two previous meetings that time limits forfiling grievances on the January changes would bewaived. The minutes did state in the first paragraph"Disposition of this grievance from Maureen was thatthe grievance was filed outside of the time limit but shewould be willing to discuss the grievance informallywith the shop steward" Although Wattler was given acopy of these minutes, she did not ask Mann to make anychanges4.The April 15 meetingOn April 15, O'Toole and Wattler met with Mitchelland Mann at the main office of Respondent, and dis-cussed the employees who had been promoted on Janu-ary 1 O'Toole testified that he asked Mitchell if hewould open up the contract and renegotiate all matterscontained in it, and Mitchell refused to do so. O'Toolethen brought up the grievance filed on the promotions,and Mitchell stated that it was untimely. O'Toole thenasked Mitchell if he knew that Mann had waived thetime limits contained in the grievance procedure. Ac-cording to O'Toole, Mitchell said he was not aware thatMann had waived the time limits, and that he had askedMann if he had done so, and Mann replied that he didnot remember. O'Toole then submitted a list of 12 peoplethat he thought should be back in the Union, becausethey were ,doing bargaining unit work, and Mitchellpromised to send him a list of. the job description forthose 12 employees.Mann testified, after refreshing his recollection bymeans of notes he dictated immediately following thismeeting (R. Exh. 18), that he told O'Toole that he hadnot and did not have the authority to waive any timelimits and would not do so. As previously stated, Mitch-ell did not testify at any time during the hearing..5.The June 8 meetingOn June 8 the parties had their last meeting to discussthe promotions made on January 1. By this time 20 to 30new employees had been hired. Local 13 was represent-ed by O'Toole, Wattler, and Margaret Stoff, a newlyelected steward." The Credit Union was represented byMitchell and Hoepfinger O'Toole again told Mitchellthat the Union wanted to bargain over the positions thathad been "pulled" out of the Union. When Mitchell re-plied that there was no reason to bargain because it in-volved management positions, O'Toole advised him thathe would go the Labor Board. O'Toole also requestedthat the dispute be submitted to arbitration, but Mitchellrefused, saying the request was untimelySteward Stoff also testified that O'Toole told Mitchellthat the Union should have been notified before thesepromotions took place, and Mitchell replied that theywere not union positions and therefore the Company didnot have to contact the Union."F. Contentions of the PartiesThe General Counsel's basic contention is that the par-ties in July 1980 agreed to the' inclusion of all employees,except managers, in the bargaining unit regardless oftheir supervisory status, and that at midterm- of the col-lective-bargaining agreement, in January 1982, when Re-" Wattler and Stoff were sisters12 The testimony of the three union witnesses as to this meeting wasuncontradicted and is credited 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent removed approximately 21 employees from theunit without prior notice to or bargaining with the UnionRespondent thereby violated Section 8(a)(5) of the Act.The General Counsel relies chiefly on the authority ofArizona Electric Power Cooperative, 250 NLRB 1132(1980).Respondent, on the other hand, contends that ArizonaElectric Power is not applicable to the facts of this case,and relies heavily on Chemical Workers Local I v. Pitts-burgh Glass Co., 404 U.S. 157 (1971)G. Analysis and ConclusionsI do find 'that this case falls within the four corners ofArizona Electric Power and that when Respondent unilat-erally removed the 21 employees from the bargainingunit in January 1982, it violated Section 8(a)(5) of theAct In' Carolina Telephone Co, 258 NLRB 1387, 1388(1981), the Board affirmed and summarized its holding inArizona Electric Power as followsIn Arizona Electric Power Cooperative, Inc., 250NLRB '1132, 1133 (1980), we held that unilateralattack on the integrity of an agreed-upon bargainingunit would be disruptive of an established bargain-ing relationship, and that therefore the scope of aunit may be changed only by mutual agreement ofthe parties or by Board action. Consequently, wefound that a respondent's unilateral action in with-drawing recognition from a union as representativeof certain employees during midterm of a cohtract,the bargaining unit of which the parties had know-ingly and voluntarily negotiated, violated the Act.We noted that our conclusion would not be alteredby a finding that the employees affected by the re-spondent's action were supervisors or managerialemployees. Id. at 1133-34.There is no question but that Respondent had, know-ingly and voluntarily negotiated with Local 13 for a .unitof "all employees working as office employees" and hadsolely excluded "Managers" It is true that this bar-gained-for unit was different from the certified bargain-ing unit. However, it is well settled that an employer anda union, by agreement, may alter .the certified unit solong as one party does not insist on a change in the com-position of the unit to the. point of impasse. NewportNews Shipbuilding, 236 NLRB 1637 (1978). There is ofcourse, no claim by Respondent that the altered unit wasin any way related to an impasseThus, at the midterm of the collective-bargainingagreement, when on January 1 the Company, withoutprior notice or bargaining with the Union, removed ap-proximately 21 employees from the agreed-upon bargain-ing unit and admittedly placed them in its "new manage-rial team,"3 it unilaterally changed the job classification,wages, ',4 benefits, and other terms and conditions of theemployment of these same 21 employees.13 The definition used by Hoepfinger in his January 5 letter to Local13 G C Exh 914 Mann testified their wages were increased by approximately 50cents per hourRespondent states in its brief that none of the personspromoted into the "supervisory/managerial positions as aresult of the December 30, 1981 reorganization wereuntil that time supervisors." The Employer then goes onto argue that unless the General Counsel proves thatthese employees elevated into supervisory/managerialpositions, they remained, in fact, only employees, as de-fined in the Act, and the law requires a dismissal. I donot find this to be the applicable law Both Arizona Elec-tric and Carolina Telephone hold that it does not matter ifthe employees removed from the unit were statutory em-ployees, supervisors, or managerial.' 5Both the General Counsel and Respondent cited Dura-Vent Corp, 257 NLRB 430 (1981), in support of theircases. However, I find that it clearly supports the Gener-al Counsel's position In Dura-Vent 12 working foremenwere unilaterally transferred by the company out of thebargaining unit to the position of supervisors. Adminis-trative Law Judge Clifford H Anderson, who was af-firmed by the Board, found that these transfers involveda significant amount of unit work While Judge Ander-son expressly did not find that the newly transferred em-ployees became supervisors within the meaning of Sec-tion 2(11) of the Act, he did find that it made' no differ-ence:Were the employees in the supervisory position[s]not statutory supervisors, however, a violationwould still occur and the remedy would be no less.This is so because when employees are unilaterallyremoved from the bargaining unit•whether theyremain employees or are transmuted into statutorysupervisors•the Union is denied its opportunity tobargain over changes having a significant impact onthe unit it represents.There can be no doubt but that there was a significantimpact on the unit represented by Local 13, when theCompany removed some 21 employees therefrom. Atthat time the Company had 60 employees, which meantthat one-third of the employees that the Union had rep-resented were suddenly and without notice removedfrom its protective mantle. While Manager Mann didassure O'Toole that the Company intended to hire moreemployees in the future to take the place of the displacedunit employees, this does not cure the sudden severanceof 33-1/3 percent of the employees' from the unit repre-sented by the Union See Kendall College, 228 NLRB1083 (1977), wherein the Board found that the employ-er's reduction of the bargaining unit by 25 percent had asubstantial effect on that unit.For the above reasons, I find that Respondent's unilat-eral action in withdrawing recognition from the Charg-ing' Party as the exclusive collective-bargaining repre-sentative of the approximately 21 employees violatedSection 8(a)(5) and (1) of the ActMann's letter of December 30, 1981, to the staff (G CExh. 8) clearly advised all employees that the employeesbeing promoted into management positions, effective15 I find Pittsburgh Glass, supra, inapposite as its thrust was on retiredemployees, and not currently employed employees ST LOUIS TELEPHONE EMPLOYEES CREDIT UNION635January '1; would "be working for the credit union out-side of- the Union dontract." The record is undisputedthat 'commencing with that date, these employees didwork outside of their contract, as Respondent no longerapplied the terms of ' the parties' collective-bargainingagreement to these employees promoted to • the manage-ment team.Paragraph 6,C of the complaint alleges that since Janu-ary 1 Respondent has required these same 21 employeesto withdraw from the Union, has canceled the contract'sdues-checkoff provision, and has refused to withholdfrom the employees' wages and remit this dues money tothe Union. Respondent contends that there was no viola-tion because there were no threats or coercion to causean employee to cease paying dues. While this is true asto threats, it is wide of the mark. The fact is that- Re-spondent did unilaterally cease carrying out its contrac-tual duty to deduct the dues from the employees' wagesand to remit these monthly dues to the Union. This wasclearly an interference with the employees' rights guar-anteed in Section 7 of the -Act, and thereby yiolated Sec-tion 8(a)(1). Wilson & Sons, 193 NLRB 350 (1921);valet: Spring Co., 193 NLRB,829 (1971). Since this failureto check off and remit dues was done unilaterally, inmidterm of the contract, it also violated Section 8(a)(5)of the Act. Kraft Plumbing & Heating, 252 NLRB 891(1980); Independent Stave Co., 248 NLRB 219 (1980)-Paragraph 6,0 of the complaint alleges that since onor about January 1, 1982, and continuing to date, Re-spondent refused to bargain with the Union, upon its re-quest. Respondent contends in its brief that the Unionnever asked to bargain about the "make-up rates, bene-fits, etc." of these supervisory managerial positions, andthat the Union presented no legitimate demands to bar-gain until August when the Union filed a grievance onthe issue of management employees _doing bargainingunit Woric.16It is true that the Union did not seek to bargain overthe specific questions of makeup rates, benefits, and suchfor the promoted employees However, it was not neces-sary for the General Counsel to prove such specific mat-ters in order to support a refusal to bargain charge. Man-ager Mann admitted that the meeting of February 10concerned Local 13's claim that the Company had takenemployees from the bargaining unit and that the Unionwanted to reopen the contract and renegotiate it in itsentirety because it was too ambiguous. While the recorddoes not show what parts of the contract O'Toole con-sidered to be too ambiguous, it is a reasonable inferencethat he was talking about the wording of the partiesunique union recognition clause, that excluded only"managers" from the bargaining unit.At the meeting of the parties on April 15 they againdiscussed the employees who had been promoted on Jan-uary 1, and O'Toole's repeated request that the Companyagree to open the contract and renegotiate it in its entire-ty was once again rejected. Finally, at the June 8 meet-ing, O'Toole did tell Respondent in so many words that16 On August 19, Local 13 filed a formal grievance, which stated asthe nature of the grievance "Supervisors doing bargaining unit work" RExh 5the Union ' wanted to bargain about the employees whohad been taken from the bargaining unit and placed- inthe supervisory staff.'When O'Toole on February 10, April 15, and June 8asked the Respondent- to bargain over the entire collec-tive-bargaining agreement, he was' following the long-standing and the well-recognized bargaining technique ofasking for a lot more than a union really expects to- get.He wanted to. bargain over the Union Recognitionclause, and thereby force the Company to bargain overthe employees it had unilaterally promoted out of th†bargaining unit on January 1. Thus, I find that Respond-ent from 'February 10 on did refuse to bargain with theUnion in violation of Section 8(a)(5) of the Act, as it re-fused to bargain about anything.Paragraph 6,E of the complaint alleges that on orabout March 23, and continuing to date, Respondent hasrefused to bargain with the Union, by reneging on itsagreement with the Charging Party to waive all time pe-riods for • filing grievances regarding the changes it hadmade in the job clasiifications, wages, benefits, and otherterms and conditions of employment of the employeespromoted on January 1 to the management staff.As testified to by O'Toole, the grievance was due tobe filed by January 9•17 To meet this deadline he hadscheduled a meeting with Mann for January 8, whichmeeting had to be postponed because of his illness. Thusthe deadline recognized by O'Toole had passed. Howev-er, this apparently did not seem a problem to the busi-ness manager, because of the past informal and congenialrelationship of the parties Undoubtedly, O'Toole expect-ed that he would be able to sit down with Mann and in-formally work out the grievance just as he had done inthe past. However, Respondent did not follow this pat-tern.Since I have previously credited Mann's testimonythat he did not agree to waive the time periods for filinggrievances regarding the change in the status of the em-ployees, listed in Hoepfinger's letter of January 5, it fol-lows that Respondent did not unlawfully refuse to bar-gain on March 23, April 15, and June 8, when it refusedto process the grievance filed by steward Wattler . onMarch 19. I shall therefore recommend dismissal of thisallegation of the complaint.CONCLUSIONS OF LAW1 St. Louis Telephone Employees Credit Union is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Office and Professional Employees InternationalUnion, Local 13, AFL-CIO is a labor organizationwithin the meaning of Section 2(5) of the Act.3.All employees working as office employees and ex-cluding managers is the unit for which the aforesaidUnion is the exclusive bargaining representative." Art XXVIII of the parties collective-bargaining agreement provid-ed that a written gnevance must be filed within 3 working days from thedate that the employee has knowledge of the grievance The Union re-ceived notice of the grievance on January 6, when O'Toole receivedHoepftnger's letter of January 5 636DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.By removing approximately 21 employees from thebargaining unit about January 1, 1982, without priornotice to the Union and without affording the Union anopportunity to bargain, Respondent refused to bargainwith the aforesaid Union as the represenlatiave of em-ployees in the bargaining unit for which the Union is theexclusive bargaining representative, and thereby, has en-gaged in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act.5.By refusing to honor and apply the terms of thiscollective-bargaining agreement' with the Union sinceJanuary 1, 1982, Respondent has engaged in unfair laborPractices within the meaning of Section 8(a)(5) and (1) ofthe Act.6.By tendering the dues-checkoff provision containedin the collective-bargaining 'agreement ineffective, andfailing and refusing to withhold from said employees'wages, and failing to remit to the Union the dues moneyrequired thereunder, Respondent has violated Section8(a)(5) and (1) of the Act.7.By failing and refusing-to bargain with the Union;on request, since about February 10, 1982, Respondenthas violated Section 8(a)(5) and (1) of the Act.8.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act. .9' Respondent has committed no other unfair laborpractices.REMEDYHaving found that the Respondent has engaged in -cer-tam unfair labor practices, I find it necessary to order itto cease and desist therefrom and to take certain affirma-tive action designed -to effectuate the policies of the Act.-Having found that Respondent, in violation of its 'dutyunder Section 8(a)(5) and (1) of the Act, withdrew rec-ognition from and refused to bargain with the Union asthe representative of employees, including those whowere, promoted about January 1, 1982, in the unit forwhich the Union is the exclusive bargaining representa-tive, I shall order it to bargain collectively with theUnion and to restore these employees to the unit, condi-tioned on the affirmative desire of these employees as ex-pressed through their bargaining' agent.The record indicates that these employees received apay raise when promoted out of the unit, and the Gener-al Council in her brief does not ask for any backpay.Also, it is not Board policy to request employees to re-linquish increases in wages and benefits. Dura- Vent Corp.,supra. Since it is not now possible to determine if theunilateral changes have been detrimental or beneficial, Ishall issue a restoration order conditional upon the af-firmative desires of the affected employees as expressedthrough their bargaining agent. Kendall College, 228NLRB 1083 (1977), Herman Sausage Co., 122 NLRB 168(1958).'make the promoted employees whole for any loss ofwages, benefits, or other rights and privileges they mayhave suffered as a result of Respondent's unfair .laborpractices' Backpay, if any, shall be computed with inter-est, as prescribed in Florida Steel Corp, 231 NLRB 651(1977).18The General Counsel in her brief, did request that theUnion be made whole for dues not remitted to it by 'Re-spondent. Since I have found that 'such dues were not re-mitted, and that such failure to comply with the contractviolated the Act, I will order Respondent to reimbursethe'Union for its losses due to Respondent's faildre to socheck off, and remit dues of the said employees, as re-quired by the collective-bargaining agreement. El-CentroHealth Center, 266 NLRB 1 (1983); J. F. Swick InsulationCo., 247 NLRB 626 (1980).[Recommended Order omitted'from publication.]18 See generally, Isis Plumbing Co, 138 NLRB 716 (1962)